Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered May 1, 1990, convicting defendant, after a nonjury trial, of robbery in the first degree and criminal contempt in the second degree, for which he was sentenced as a second felony offender to concurrent terms of 4 Vi to 9 years and 6 months, respectively, unanimously affirmed.
Defendant was arrested after he robbed his sister at gunpoint in her bedroom of her hidden savings. She testified that, despite having a sizable bank account, she kept cash at home in anticipation of specific purchases. We find no abuse of discretion in the court ruling which precluded, as collateral, an inquiry into the victim’s post-robbery saving habits (People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846). Defendant’s challenge to the timeliness of the waiver of jury trial is meritless. (People v Magnano, 158 AD2d 979, affd for reasons stated 77 NY2d 941.) The commencement of trial by the selection of some jurors does not render the waiver untimely or otherwise improper (see, CPL 320.10 [1]; People v Jones, 178 AD2d 244, lv denied 79 NY2d 1050; People v Caldwell, 107 Misc 2d 62, 65-66). Concur—Sullivan, J. P., Carro, Milonas, Wallach and Kupferman, JJ.